DETAILED ACTION
Response to Amendment
	The Amendment filed July 15, 2022 has been entered. Claims 1, 3-8, 10-15 and 17-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed July 15, 2022.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 15 and 17- 20 are rejected under 35 U.S.C. 101 as being unpatentable.
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. as being unpatentable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 17- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, rejected claim 15 and 17- 20 recite a “computer-readable storage medium” per se.
Regarding claims 15 and 17- 20 the instant specification discloses:
“It will be apparent to those of ordinary skill in the art that the computer-implemented procedures and steps may be stored as computer-executable instructions on a non-transitory computer-readable medium. Furthermore, it will be understood by those of ordinary skill in the art that the computer- executable instructions may be executed on a variety of tangible processor devices, i.e. physical hardware” [0013].
Specifically, the Examiner draws the Applicant’s attention to the open-ended language that the Examiner has italicized and/or bold-faced in the quoted portions above. Under the broadest reasonable interpretation, these portions encompass transitory forms of signal transmission.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 
In view of the Applicant’s specification (as cited above) and the guidance provided (also above), a “computer readable medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter.  The Examiner recommends that the Applicant amend the rejected claims to recite “non-transitory computer readable storage medium.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood et al. (US 2021/0132999) and Atherton et al. (US 2013/017958).
Regarding claim 1 Haywood et al. disclose: 
An apparatus comprising: 
a data storage system (FIG. 1 Data Center 100)comprising: 
a plurality of non-volatile drives ([0015] memory-pooling servers 101 may generally include various hierarchically accessed storage devices (including mass-storage media in the form of solid-state or mechanically accessed disk)); and 
a plurality of interconnected compute nodes (FIG. 1 Memory-Pooling Servers 101-1...101-n) that present at least one logical production volume (FIG. 1 Collective Memory Pool 150 (allocable to all MV-enabled Servers) to hosts (FIG. 1 Host Servers 101; [0013] server hosting/executing the process) and manage access to the drives ([0015]), each of the compute nodes comprising at least one processor and a local memory (FIG. 1 each Memory-Pooling Server 100 comprises CPU 111 and Memory 115 (Private 147 and Public 149)) and being configured to allocate a portion of that local memory to a shared memory in which non-local portions can be accessed by each of the compute nodes of the plurality of compute nodes (FIG. 1 Collective Memory Pool 150 (allocable to all MV-enabled Servers) comprising public memory 149 from the MV-enables Servers; [0014] memory virtualizer additionally includes a public/private memory allocator (133) and a fabric interface (135), the former serving as a centralized memory allocation coordinator for all local memory allocated to processes executed by the local CPU core and remote (other server) CPU cores, and the latter enabling transmission and reception of inter-server memory allocation requests and memory load/store instructions via the memory-semantic interconnect fabric 103 (e.g., implemented by Gen-Z or other load/store memory interconnect)) using direct memory access or remote direct memory access (FIG. 1 Mem-Semantic Interconnect Fabric 103; FIG. 6 Remote Memory Access circuitry), the shared memory comprising cache slots ([0012] data and address caching structures (e.g., L1, L2, L3, . . . LL, TLB) are populated and accessed identically for both local and remote memory accesses, populating the data caches with data retrieved from either local or remote memory installations) that are used to store logical production volume data for servicing input-output commands (IOs) to the logical production volume, the cache slots being accessible by each of the plurality of compute nodes ([0011] the memory-pooling server computer (“memory-pooling server”) publishes/exposes a “free queue” of addresses and related information that enables allocation of local memory pages to the other server computers, and each of the other server computers likewise implements a free-queue publishing memory-pooling server such that the complete set of published free queues defines a collective memory pool backed by physical memory pages distributed among the memory-pooling servers. Through this arrangement and server interconnection through an interconnect fabric that supports transmission of load and store commands (memory reads and writes), physical memory in any memory-pooling server may be allocated to and load/store-accessed by any another memory-pooling server—for example, allowing allocation of any memory in a data center to a given server and thus avoiding the memory stranding (memory siloed within individual servers/operating-systems) that plagues conventional data center installations); 
wherein a first one of the compute nodes (FIG. 3 Memory-Pooling Server 101-1) is configured to use free space in its local memory (FIG. 3 Memory 115) to create donor cache slots ([0016] partition the LPA sub-range mapped to local memory 115 into private and public LPA ranges...enabling memory mapped to the public LPA range (“public memory” 149) to be allocated to other memory-pooling servers via memory virtualizer 117, effectively contributing or donating the public memory to a collective memory pool 150 from which physical memory pages may be allocated to a requesting process executing on any memory-pooling server) based on operational status metrics indicative of conditions being suitable for creation of the donor cache slots ([0013] the process-hosting operating system (or the process itself) may apply policy-based rules or algorithms to determine whether local memory, remote memory, or a blend of local and remote memory is to be allocated to a given process, considering such factors as allocation size request, number of data-center switch-levels traversed to access remote memory (and hence degree of latency), and so forth), the donor cache slots (FIG. 3 MV-Published Free Queue 155) being reserved by the first one of the compute nodes (FIG. 3 Memory-Pooling Server 101-1) for donation (FIG. 3 step 195 Remote Public Mem Allocation to Local Processes) to other ones of the compute nodes for storage of logical production volume data (FIG. 3 Memory-Pooling Server 101-2) that is remotely accessible by the other ones of the compute nodes using direct memory access or remote direct memory access (FIG. 3 Memory Semantic Interconnect Fabric 103), a second one of the compute nodes (FIG. 3 Memory-Pooling Server 101-2) is configured to generate a...message that indicates a need for donor cache slots from other ones of the compute nodes (FIG. 3 step 181 Local process requests mem allocation; [0012] memory access requests are routed alternately to local or remote memory (the latter referring to either a local memory installation on a memory-pooling server other than the server that sourced the memory-access request or a local memory installation on memory-only node that lacks a CPU or other compute function) in a manner transparent to the local operating system and hosted processes), and the first compute node is configured to provide pointers to at least some of the donor cache slots to the second compute node in response to the...message that indicates a need for donor cache slots ([0013] inter-process messaging or other data-sharing between processes executing on different servers may be effected by “pointer passing”—allocation of memory to one process (which loads the memory with content), followed by deallocation and allocation to another process with loaded data left in place), 
whereby the second compute node (FIG. 3 Memory-Pooling Server 101-2) acquires remote donor cache slots for storage of logical production volume data that is accessible by all of the compute nodes without searching for candidates in remote portions of the shared memory (FIG. 3 step 195 Remote Public Mem Allocation to Local Process; FIG. 3 steps 201, 203, 205 MV-Coordinated Public Memory Allocation).
Haywood et al. do not appear to explicitly teach a “broadcast” message and “direct memory access.” However, Atherton et al. disclose:
broadcast ([0005] broadcasting to one or more processors in the multi-processor computer)
Haywood et al. and Atherton et al. are analogous art because Haywood et al. teach inter-server memory pooling and Atherton et al. teach extending cache in multi-processor computers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Haywood et al. and Atherton et al. before him/her, to modify the teachings of Haywood et al. with the Atherton et al. teachings of broadcasting to one or more processors because broadcasting enables messages to be sent to one or more processors in the data storage system.
Claim 8 recites a “method” with limitations substantially similar to the limitations of claim 1. Therefore, claim 8 is rejected over Haywood et al. and Atherton et al. as discussed in claim 1.
Regarding claim 15, Haywood et al. discloses:  A computer-readable storage medium storing instructions that when executed by a compute node cause the compute node to perform a method ([0058] data and/or instructions embodied in various computer-readable media; [0059] When received within a computer system via one or more computer-readable media, such data and/or instruction-based expressions of the above described circuits can be processed by a processing entity (e.g., one or more processors) within the computer system). The remaining limitations of claim 15 are substantially similar to the limitations of claim 1. Therefore, claim 15 is rejected over Haywood et al. and Atherton et al. as discussed in claim 1.

Claims 3-7, 10-14, and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood et al. and Atherton et al. as applied to claim 1 above, and further in view of Gu et al. (US 2021/0326255).
Regarding claim 3, Haywood et al. and Atherton et al. do not appear to explicitly teach while Gu et al. disclose: 
The apparatus of claim 1 wherein the data storage system further comprises a plurality of worker threads that maintain statistical data indicative of operational status of each of the compute nodes (FIG. 7 step 304; [0030] At block 304, the request for data may also be directed to the dynamic cache management system 108, and as discussed above, the request may be combined with other requests from the tenant and be classified using, for example, the pattern classifier 222 of FIG. 5; [0024] The profiler 220 may capture request data for each tenant 202 being managed and may collect data over various intervals on a fixed time basis, such as a one second, or on at a variable interval based, for example, on number of samples collected. Other sampling rates or sampling patterns may be used. The pattern classifier 222 may receive the sample data from the profiler 220 and apply any of several algorithms to determine the nature of the sample. In an embodiment, a Kolmogorov-Smirnov (KS) test may categorize the sample into one of several distributions; [0025] The distribution data, and in some cases, additional information that may include sample size, sample duration, distribution statistics, etc., may be passed to the predictor 224).
Haywood et al., Atherton et al., and Gu et al. are analogous art because Haywood et al. teach inter-server memory pooling; Atherton et al. teach extending cache in multi-processor computers; and Gu et al. teach dynamic cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Haywood et al., Atherton et al., and Gu et al. before him/her, to modify the combined teachings of Haywood et al. and Atherton et al. with the Gu et al. teachings of dynamic cache management because including the cache manager in Haywood’s data storage system enables real time changes to cache memory size for the multiple cache tenants to achieve improved system performance by predicting future performance. Optimized cache memory size benefits system operators by ensuring that performance levels are met without over-building the cache memory infrastructure (Gu et al. [0034]).
Regarding claim 4, Gu et al. further disclose: 
The apparatus of claim 3 wherein the statistical data comprises one or more of local cache slot allocation rate, current number of local dirty cache slots, current depth of local shared slot queues, and fall-through time (FTT) ([0025] The distribution data, and in some cases, additional information that may include sample size, sample duration, distribution statistics, etc., may be passed to the predictor 224; FTT is interpreted as a type of duration; depth is interpreted as a type of size; allocation and number of dirty slots are interpreted as a type of distribution).
Regarding claim 5, Gu et al. further disclose:  
The apparatus of claim 4 wherein the statistical data is maintained in a Cache_Donation_Source Board-Mask (FIG. 5 Dynamic cache memory manager 108 which includes profiler, which captures and collects data for the multiple tenants, and pattern classifier 222, which determines statistics of the collected data. Dynamic cache memory manager 108 also includes Neural Network Predictor and Optimizer, which determines changes in distribution request patterns. Comparing current performance to past performance requires a memory to store the distribution statistics) in the shared memory (FIG. 5 shared by Tenants 202).
Regarding claim 6, the combination of Haywood et al., Atherton et al., and Gu et al. further disclose: 
The apparatus of claim 5 wherein the message is broadcast (as discussed in claim 1, Haywood discloses FIG. 3 step 181 Local process requests mem allocation and Atherton discloses [0005] broadcasting to one or more processors in the multi-processor computer) by updating the Cache_Donation_Source Board-Mask in the shared memory (Gu et al. further disclose:  FIG. 7 step 302 Receive data request and step 308; [0030] The distribution of requests may be provided to the predictor 224 at block 306. The predictor 224, which may include a fully connected neural network (FCN) 240 may be trained to give a prediction of cache performance levels based on the current input at block 308).
Regarding claim 7, Gu et al. further disclose:  
The apparatus of claim 6 wherein the first compute node calculates a number of donor cache slots to create based on the statistical data (FIG. 7 step 310 Performance change?; [0031] At block 310, an optimizer 226 may determine if a distribution in request patterns has changed. If not, no memory configuration change is made at block 312 and execution returns to block 302. If so, execution may continue at block 314, where a determination is made if the predicted performance is above or below the current performance. If the predicted performance is above the SLA requirement, at block 316, the cache size for that tenant may be reduced; [0032] If the predicted performance is below the SLA requirement, or another related performance level, execution of the method 300 may continue at block 318 and the optimizer may determine how much additional cache memory 116 that tenant may be required so that performance remains at above the SLA).

Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. Applicant appears to argue that Haywood statically allocates memory pool space rather that dynamically allocating free space (Remarks 10-11). It is noted that the features upon which applicant relies (i.e., dynamically allocating free) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Haywood discloses at paragraph [0011] that “a memory-pooling server computer dynamically allocates pages of local memory to one or more other server computers, executing memory write and read operations with respect to each memory page allocated to another server computer in response to load and store commands issued by that other server computer.” Therefore, the rejection of the claims over Haywood et al. are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137